Citation Nr: 0124833	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  99-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Whether the appellant has basic eligibility for 
Department of Veterans Affairs permanent and total disability 
benefits due to non-service-connected disabilities.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 7, 1975 to 
June 27, 1975.  The appellant also had service with the Army 
National Guard and the U. S. Army Reserves between 1979 and 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied entitlement to service 
connection for arthritis and for residuals of a left leg 
injury.  The RO also denied legal entitlement to non-service-
connected disability pension benefits.  During his September 
1999 RO hearing, the appellant withdrew his request for a 
Board hearing.  

The Board notes that in a September 2000 letter to the 
appellant, the RO requested clarification as to whether he 
was claiming entitlement to service connection for a left 
ankle injury and a back condition.  The appellant has not 
responded to the RO's request for clarification.



FINDINGS OF FACT

1.  Service medical records are silent for any treatment, 
complaints, or defects related to the left leg or arthritis.  

2.  VA examination dated in September 1997 noted no 
limitation of motion of the left lower extremity and a 
diagnosis of a history of a left leg injury.

3.  VA radiological examinations dated in 1997 and 1999 
revealed normal knees, cervical spine, lumbosacral spine, 
left ankle, left tibia, and left fibula.  

4.  The medical evidence of record demonstrates no current 
left leg disability related to any incident of military 
service.

5.  Chronic infectious arthritis diagnosed by a private 
physician has not been associated with any incident of the 
appellant's military service.  

6.  The appellant had active military service from April 7, 
1975 to June 27, 1975, for a total of 82 days during the 
Vietnam Era.

7.  The appellant was not discharged from active military 
service as a result of a service-connected disability.  



CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or as a result of military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Residuals of a left leg injury were not incurred in or as 
a result of military service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

3.  The criteria for establishing eligibility to receive VA 
non-service-connected pension benefits have not been met.  
38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.3, 3.6 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as additional VA radiological 
reports and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In a February 
2001 letter, the RO informed the appellant of the enactment 
of the VCAA and explained the duty to assist.  The RO also 
informed the appellant of what evidence was needed from him 
and where to send such information.  Under these 
circumstances, no further action is necessary to assist the 
appellant with these claims.  

Furthermore, the appellant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement service connection and non-service-connected 
disability pension benefits.  The discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case have informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Additionally, the appellant was afforded two 
separate RO hearings.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the appellant of 
the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
appellant or his representative, if any, for further argument 
as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Service Connection Claims

The appellant is seeking entitlement to service connection 
for arthritis and residuals of a left leg injury.  The 
appellant asserts that he injured his left leg during active 
military service in May 1975, but that he did not report the 
injury.  He also asserts that the pain and arthritis in his 
left leg has spread to other parts of his body as arthritis.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).  
Certain chronic disabilities, such as arthritis, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

A review of the appellant's service medical records reflects 
that in his February 1975 report of medical history, the 
appellant reported no complaints or disabilities relevant to 
arthritis or the left leg.  Physical examination in February 
1975 demonstrated no defects or diagnoses other than vision 
refraction.  In April 1975 the appellant complained of 
feeling feverish since joining the army.  An assessment of a 
personal problem was noted.  In May 1975, the appellant 
complained of arch pain in the right foot.  Arch supports 
were recommended.  An undated form indicates that the 
appellant underwent a separation examination more than three 
days prior to his departure from the place of separation.  
The form is signed by the appellant and indicates that there 
had been no change in his medical condition.  A June 1985 
report of medical examination reflects no defects or 
diagnoses were noted.  In a June 1985 report of medical 
history, the appellant reported no complaints or disabilities 
other than eye trouble.  He specifically indicated that he 
did not have and had not experienced arthritis, bone or joint 
deformity, broken bones, lameness, recurrent back pain, trick 
or locked knee, or foot trouble.

Upon VA examination dated in September 1997, the appellant 
reported injuring his left leg in 1975 during the Vietnam 
war.  The appellant complained of pain in his left leg 
radiating down to the knee and foot.  The examiner noted the 
appellant was not taking medication and had no history of 
surgery to the left leg.  Upon physical examination, the 
examiner noted no scars and no limitation of motion of the 
lower extremities.  A diagnosis of a history of an injury to 
the left leg was noted.  Radiological reports of the left 
knee were normal, as were those of the left tibia, fibula, 
and ankle.  

An October 1996 certificate from a private physician reflects 
that the appellant was under his care for chronic infectious 
arthritis.  A copy of a prescription written by the private 
physician was also submitted.  

At his September 1999 RO hearing, the appellant testified 
that laboratory reports showed that he had infection and 
arthritis.  

VA radiological examination conducted in November 1999 
revealed normal knees bilaterally, a normal cervical spine, 
and a normal lumbosacral spine.  

At his March 2001 RO hearing, the appellant testified that he 
had chronic arthritis.  

Upon careful consideration of the aforementioned evidence, 
the Board concludes that the claims of entitlement to service 
connection for arthritis and residuals of a left leg injury 
must be denied.  The appellant's service medical records are 
completely silent for any complaints related to either 
arthritis or the left leg.  Additionally, upon physical 
examination in 1985, the appellant reported no complaints, 
defects, or diagnoses.  He specifically indicated that he did 
not have and had not experienced arthritis, bone or joint 
deformity, broken bones, lameness, recurrent back pain, trick 
or locked knee, or foot trouble.  

Post-service treatment records are also completely silent for 
any current left leg disability or radiological evidence of 
arthritis.  The Board is cognizant of the September 1997 VA 
examination report reflecting a diagnosis of a history of 
injury to the left leg.  However, it appears that the opinion 
was based entirely upon the appellant's account of his 
symptomatology and without apparent reference to the service 
medical records or other medical evidence of record.  An 
opinion based solely upon information provided by the 
claimant, unenhanced by any additional medical comment by the 
examiner, does not constitute competent medical evidence.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
limited service connection to those cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, a valid 
claim has not been presented.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The Board recognizes that the 
appellant has complained of pain.  However, the Court has 
held that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

The Board also recognizes that the appellant has submitted a 
statement from a private physician indicating a diagnosis of 
chronic infectious arthritis.  However, medical evidence or 
bases supporting that diagnosis was not provided by the 
private physician.  Furthermore, the private physician did 
not opine that the appellant's chronic infectious arthritis 
was related to any incident of military service or that it 
became manifest within one year of the appellant's discharge 
from active duty.  The Board has also reviewed the numerous 
written statements and hearing testimony submitted by the 
appellant in support of his claim.  However, as a lay person, 
the appellant is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Thus, the record reflects no medical evidence of a left leg 
injury during active service and no current diagnoses of a 
left leg disability.  The record also reflects no 
radiological evidence of arthritis and no medical evidence of 
a causal connection between the appellant's diagnosed chronic 
infectious arthritis and military service.  In the absence of 
such evidence, entitlement to service connection for 
arthritis and for residuals of a left leg injury is not 
warranted.  

II.  Non-Service-Connected Pension Benefits

The law authorizes payment of pension to a veteran who is 
permanently and totally disabled not due to misconduct and 
who served in the active military, naval or air service: (1) 
for 90 days or more during a period of war; (2) during a 
period of war and was discharged or released from such 
service for a service-connected disability; (3) for a period 
of 90 consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.3.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 
2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 
(2001).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the appellant served from April 7, 1975 to June 
27, 1975, for a total of 82 days.  While the appellant served 
during the Vietnam Era, a period of war, his service does not 
meet the 90 day requirement for basic eligibility for 
nonservice-connected pension benefits under 38 U.S.C.A. § 
1521(j)(2).

The appellant's DD Form 214 does not indicate that he was 
discharged from active service because of physical or mental 
disability.  Additionally, the appellant is not service-
connected for any disability.  Thus, the appellant does not 
meet basic eligibility requirements for non-service-connected 
pension benefits on the basis of discharge from service as a 
result of a service-connected disability.

Therefore, as the appellant did not have active service for 
ninety days or more during a period of war and was not 
discharged from active service as a result of a service-
connected disability, he does not meet the basic eligibility 
requirements for a permanent and total disability rating for 
pension purposes under the VA's laws and regulations.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, this claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. at 430.



ORDER

Entitlement to service connection for arthritis is denied.  

Entitlement to service connection for residuals of a left leg 
injury is denied.  

Basic eligibility for non-service-connected pension benefits 
is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

